DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02-Feb-2021.
In traversing the restriction requirement, Applicant argues that claims 1-13 (group I) and claims 14-18 (group II) both contain the common elements of a split ring and a disk spring.  Group I, however, requires a “frictional damper” and group II does not, and group I requires a “conduit assembly” and group I does not.  Thus, even though the groups share common features, the claims are exclusive in scope.   
Applicant further argues that “the Examiner makes the species restriction without deference to the claims.”  As an initial matter, there was no requirement for election of species.  Rather, there was a restriction requirement that was based explicitly on the language of the claims.  The restriction requirement states that “the inventions as claimed can have a materially different design, mode of operation, function or effect – namely invention I is drawn to a ‘frictional damper’ used in any type of device whereas invention II is drawn to a conduit assembly that does not require any frictional damper device or function.” (See restriction requirement, page 2).  
Applicant further argues that “claims 1 and 14 and the claims dependent thereon, define the same essential characteristics of a single disclosed embodiment.”  Again, the restriction was not based upon different species.  Rather, the restriction was based upon the claims defining mutually exclusive definitions of the invention.  Namely, group I is directed toward a frictional damper and does not require 
Applicant further proposed the alternative grouping of “[c]laims 1-13 and 14-18, drawn to a frictional damper.”  Claims 14-18, however, do not require a frictional damper.  Claims 14-18 are only directed toward a conduit assembly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrases “higher portion” and “lower portion” are indefinite because it is unclear whether “higher” and “lower” are referring to a relative position of the portions, or alternatively is referring to a larger diameter and smaller diameter portion.  The claim does not specify an orientation during use for determining “higher” or “lower,” nor does the claim define a reference point from which “higher” or “lower” can be determined.  It is suggested that these terms be amended to --a larger outer diameter portion-- and --a smaller outer diameter portion--.  
Regarding claim 9, the phrases “higher surface” and “lower surface” are indefinite because it is unclear whether “higher” and “lower” are referring to a relative position of the surfaces, or alternatively is referring to a larger diameter surface and smaller diameter surface.  The claim does not specify an 
Regarding claim 16, the phrase “the outer conduit is a seal support coupled to the outer conduit” is indefinite because it is unclear how the outer conduit is coupled to itself.  It is suggested that this phrase be amended to --the inner conduit is a seal support coupled to the outer conduit--.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gallet (US 2017/0204789) in view of Sippel et al. (US 2016/0222812).
Regarding claim 1, Gallet discloses a frictional damper (see FIG. 5), comprising: a seal ring (5); and a disk spring (6) configured to be against the split ring (see FIG. 5) and tensioned by the split ring in an installed state (see ¶¶ 0113, 0114).  

Sippel teaches a split seal ring (see ¶¶ 0049, 0066; FIG. 10). 
It would have been obvious to form the seal ring of Gallet as a split seal ring to allow the seal ring to conform to the inner and outer conduits through many changes in the environment, as well as allowing for simple manufacturing methods (see e.g. Sippel, ¶ 0066).  
Regarding claim 3, Sippel teaches that the split ring comprises a gap (653b) cut at an angle therein (see FIG. 10).  
Regarding claim 4, Gallet discloses that the disk spring has a nonlinear spring rate to provide a uniform axial force (see ¶ 0114, Belleville washers have non-linear spring rates).  
Regarding claim 5, Gallet discloses that the disk spring is configured to be able to move radially relative to the split ring in the installed state (see FIG. 5).  
Regarding claim 6, Gallet discloses that the split ring is configured substantially as a stair-step form (see FIG. 5).  
Regarding claim 12, Gallet discloses that the frictional damper comprises at least one slip surface (see FIG. 5, upper surface of (5)) perpendicular to an axial direction defined by the frictional damper (see FIG. 5), and wherein the at least one slip surface is located at least between the split ring and the disk spring (see FIG. 5).  
Regarding claim 13, Gallet discloses that the split ring and the disk spring are arranged together to contact with an outer conduit (2) and an inner conduit (32b) of an inlet duct (see ¶ 0077) of a gas turbine and be configured as a seal (see ¶¶ 0112, 0113).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallet (US 2017/0204789) in view of Sippel et al. (US 2016/0222812) as applied to claim 1 above, and further in view of Pask et al. (US 4,438,939).
Regarding claim 2, Gallet does not disclose that the disk spring comprises a stack of disk springs. 
see FIGS. 3, 4).
It would have been obvious to configure the disk spring of Gallet as a stack of disk springs to increase the holding force applied to the seal ring and/or the range through which the seal ring can be compressed by the spring.
Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
May 5, 2021